        Case 1:16-cv-02362-RA-KNF Document 399 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
WILFREDO TORRES,
                            Plaintiff,
                  -against-

BELLEVUE SOUTH ASSOCIATES LLP, CITY
OF NEW YORK, OFFICER COLBY WRIGHT,                                         ORDER
KEVIN WAHLIGH, OFFICER NICHOLAS
MACHIO, OFFICER MICHAEL TRAVERSO,
OFFICER KRZYSZTOF FRYC,                                                16-CV-2362 (RA)(KNF)
DENNIS MCGOWAN, LIEUTENANT SCOTTISH
JOHN DOE FIREFIGHTERS #1-3, NYU
HOSPITALS CENTER, the NYC HOSPITAL
FOR JOINT DISEASES, DOCTOR AARON
BUCKLAND OF NYU HOSPITALS CENTER,
BELLEVUE HOSPITAL,
                             Defendants.
-------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
         A conference was held with counsel to the defendants and plaintiff pro se on July 16, 2020.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       the defendants’ motions for summary judgment be served and filed on or before

                  August 16, 2020;

         2.       the plaintiff’s response to the motions shall be served and filed on or before

                  September 16, 2020; and

         3.       any replies shall be served and filed on or before September 30, 2020.

         The Court encourages any pro se party, who is not currently incarcerated, to submit all filings

by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. and to consent to receive service of any

documents filed in this case electronically through the Court’s Electronic Case Filing System by

filling out the consent to electronic service form on the Court’s website. Doing so will allow the pro se

party to file documents electronically on ECF instead of having to mail any filings to the Pro Se

Office. Pro se parties who are unable to use email may submit documents by regular mail or in
       Case 1:16-cv-02362-RA-KNF Document 399 Filed 07/17/20 Page 2 of 2




person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White

Plains (300 Quarropas Street). For more information, including instructions on this new email service

for pro se parties, please visit the Court’s website at nysd.uscourts.gov.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                                  SO ORDERED:
       July 17, 2020




                                                     -2-
